 



EXHIBIT 10.2

EXECUTION VERSION

PURCHASE AGREEMENT
(FPAS)

      This Purchase Agreement (the “Agreement”) is made this 28th day of April,
2005, by and between Liberty Pan American Sports, Inc., a Delaware corporation
(“LPAS”), and Pan American Sports Enterprises Company, a Delaware corporation
(“PASEC”).

RECITALS

      A. LPAS is the holder of (i) 17,500,314 limited liability company shares
(the “FPAS Shares”) of Fox Pan American Sports LLC, a Delaware limited liability
company (“FPAS”), representing a 10.5583% ownership interest in FPAS and (ii) a
subordinated convertible promissory note dated April 28, 2003 in the original
principal amount of $4,000,000 (the “FPAS Debt”) issued by FPAS to LPAS’s
predecessor-in-interest, Liberty Finance LLC (“Finance”), pursuant to the terms
of the Credit Agreement (as defined below).

      B. PASEC desires to purchase the FPAS Shares and FPAS Debt from LPAS, and
LPAS desires to sell the FPAS Shares and the FPAS Debt to PASEC, for $5,000,000
in cash upon the terms and subject to the conditions set forth herein.

AGREEMENT

      NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants herein contained, and intending to be legally bound, LPAS
and PASEC hereby agree as follows:

ARTICLE 1
DEFINITIONS

      1.1. Defined Terms. Capitalized terms used in this Agreement shall have
the following meanings:

      (a) “ACH Purchase Agreement” shall mean the purchase agreement dated as of
the date hereof between AMI Cable Holdings, Ltd., an exempt limited company
formed under the laws of The Cayman Islands (“AMICH”), and Liberty Latin
Partners, Inc., a Delaware corporation (“LLP”), pursuant to which,
contemporaneously with the consummation of the transactions contemplated in this
Agreement, AMICH is selling and LLP is acquiring all of the issued and
outstanding shares of stock of ACH Acquisition Co. Ltd., a Cayman Islands
limited company.

      (b) “Acknowledgement” shall mean the acknowledgment executed by PASEC in
the form of Exhibit A to this Agreement.

      (c) “Affiliate” shall mean, with respect to any Person, any Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with such Person.

 



--------------------------------------------------------------------------------



 



      (d) “Agreement” shall have the meaning specified in the preamble.

      (e) “Ávila Non-Competition Agreement” shall mean the Non-Competition
Agreement dated January 31, 2002 among Carlos Vicente Ávila, Liberty Media
Corporation, International Sports Programming, LLC, Pan American Sports Holdings
Ltd., Jose Hawilla, Luis Benjamín Nofal, and Telefónica de Contenidos, S.A.
(formerly known as Telefónica Media, S.A.).

      (f) “Business Day” shall mean any day other than Saturday, Sunday or a day
on which banking institutions in Denver, Colorado or Dallas, Texas are required
or authorized to be closed.

      (g) “Control” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

      (h) “Counterpart Signature Page” shall mean the counterpart signature page
to the FPAS Operating Agreement executed by PASEC in the form of Exhibit B to
this Agreement.

      (i) “Credit Agreement” shall mean the subordinated convertible credit
agreement dated as of April 28, 2003 among FPAS, Finance, PASEC and 19th
Holdings Corporation.

      (j) “Finance” shall have the meaning specified in the recitals.

      (k) “FPAS” shall have the meaning specified in the recitals.

      (l) “FPAS Debt” shall have the meaning specified in the recitals.

      (m) “FPAS Operating Agreement” shall mean the Limited Liability Company
Operating Agreement of Fox Pan American Sports LLC dated February 5, 2002 among
FPAS, FSI SPV, Finance and PASEC, as amended by the first amendment thereto
dated April 28, 2003 and the second amendment thereto dated January 1, 2004.

      (n) “FPAS Shares” shall have the meaning specified in the recitals.

      (o) “FSI SPV” shall mean FSI SPV, Inc., a Delaware corporation.

      (p) “Interest” shall mean each of the FPAS Shares and the FPAS Debt.

      (q) “Lien” shall mean any lien, pledge, encumbrance, security interest,
mortgage, charge, agreement or claim of any kind whatsoever.

      (r) “LPAS” shall have the meaning specified in the preamble.

-2-



--------------------------------------------------------------------------------



 



      (s) “Nofal Non-Competition Agreement” shall mean the Non-Competition
Agreement dated February 5, 2002 among Luis Benjamín Nofal, Liberty Media
Corporation, International Sports Programming, LLC, PASEC and FPAS.

      (t) “Other Agreements” shall mean the Acknowledgment, the Counterpart
Signature Page and the Release.

      (u) “Party” shall mean each of the parties to this Agreement.

      (v) “PASEC” shall have the meaning specified in the preamble.

      (w) “PASEC Assumed Obligations” shall mean the obligations assumed by
PASEC as described in Section 2.1(b).

      (x) “Permitted Lien” shall mean any Lien encumbering an Interest for taxes
not yet due or which are being contested in good faith.

      (y) “Person” shall mean a human being or a corporation, partnership,
limited liability company, limited liability partnership, trust, unincorporated
organization, association or other entity.

      (z) “Related Documents” shall mean the Subordination Agreement and all
other documents entered into by Finance in connection with the FPAS Debt and the
Credit Agreement.

      (aa) “Release” shall mean the release of LPAS and Finance from any further
liability under the FPAS Operating Agreement in the form of Exhibit C to this
Agreement.

      (bb) “Subordination Agreement” shall mean the Subordination and
Intercreditor Agreement dated April 28, 2003 among Finance, PASEC, 19th Holdings
Corporation, International Sports Programming LLC, FPAS and FSLA Holdings, Inc.

      (cc) “TyC” shall mean Torneos y Competencias, S.A., a sociedad anónima
organized under the laws of Argentina.

ARTICLE 2
PURCHASE AND SALE OF THE INTERESTS

      2.1. Transfer of LPAS’s Interests. Subject to the consummation of the
transactions contemplated in the ACH Purchase Agreement, (a) LPAS hereby
transfers and conveys to PASEC the FPAS Shares and the FPAS Debt, free and clear
of all Liens (other than Permitted Liens or Liens created pursuant to this
Agreement, the FPAS Operating Agreement, the Credit Agreement or the Related
Documents), and (b) PASEC hereby assumes and agrees to perform and discharge
when due all obligations of LPAS, Finance and their respective Affiliates under
the FPAS Operating Agreement, the Credit Agreement and the Related Documents
(the “PASEC Assumed Obligations”) other than any obligation arising out of a
breach by LPAS, Finance or any of their respective Affiliates of the terms of
the FPAS Operating Agreement, the Credit Agreement or the Related Documents
applicable to such entity prior to the date of this Agreement.

-3-



--------------------------------------------------------------------------------



 



      2.2. Purchase Price. As consideration for the Interests, simultaneously
with the execution of this Agreement, PASEC is paying to LPAS US $5,000,000 in
cash (the “Purchase Price”).

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF LPAS

      LPAS represents and warrants to PASEC as follows:

      3.1. Organization and Authority. LPAS is a corporation duly organized,
validly existing and in good standing under the laws of the state of Delaware.
LPAS has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement.

      3.2. Actions and Enforceability. All actions on the part of LPAS necessary
under its organizational documents for the authorization of this Agreement and
for the performance of all obligations of LPAS hereunder have been taken. This
Agreement has been duly executed and delivered by LPAS and constitutes a legal,
valid and binding obligation of LPAS enforceable against LPAS in accordance with
its terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights and (ii) general principles of equity that
restrict the availability of equitable remedies.

      3.3. Ownership of FPAS Shares and FPAS Debt. LPAS is the legal, record and
beneficial owner of the FPAS Shares and the FPAS Debt; provided, that, for
purposes of Argentine law only, LPAS will be the legal, record and beneficial
owner of the FPAS Shares and the FPAS Debt only upon (i) consummation of the
transactions contemplated in this Agreement and the ACH Purchase Agreement, and
(ii) compliance with Resolution 134, issued by the Secretariat of Technical
Coordination on September 29, 2004 (the “Resolution”), including the filing of
all relevant documents as required by the Resolution. Upon payment of the
Purchase Price, and subject to the consummation of the transactions contemplated
in the ACH Purchase Agreement, PASEC shall acquire lawful and valid title to the
FPAS Shares and the FPAS Debt, free and clear of any and all Liens other than
Permitted Liens or Liens created pursuant to this Agreement, the FPAS Operating
Agreement, the Credit Agreement or the Related Documents. Other than the FPAS
Shares and the FPAS Debt, LPAS is not, directly or indirectly, the legal, record
or beneficial owner of any securities or other ownership interests in FPAS and
has no rights to acquire any securities or other ownership interests in FPAS
other than any such rights under the FPAS Operating Agreement to which PASEC
will succeed.

      3.4. Actions. There is no action, suit, investigation or proceeding,
governmental or otherwise, pending, or to the knowledge of LPAS threatened,
against LPAS specifically relating to the transactions under this Agreement,
nor, to the knowledge of LPAS, is there any basis for such actions, suits
investigations or proceedings. LPAS has no basis for any

-4-



--------------------------------------------------------------------------------



 



action or suit against FPAS, the Board of Directors of FPAS and/or the other
owners of FPAS arising out of or relating to the investment by LPAS in FPAS.

      3.5. No Other Representations or Warranties. EXCEPT AS SET FORTH IN THE
PRECEDING PROVISIONS OF THIS ARTICLE 3, LPAS IS NOT MAKING ANY OTHER
REPRESENTATIONS OR WARRANTIES REGARDING THE FPAS SHARES, THE FPAS DEBT OR FPAS,
AND THE FPAS SHARES AND THE FPAS DEBT ARE BEING ACQUIRED BY PASEC “AS IS,”
“WHERE IS,” WITH AND SUBJECT TO ALL FAULTS AND DEFECTS THEREIN AND WITHOUT ANY
REPRESENTATION, WARRANTY OR GUARANTEE OF ANY KIND, EITHER EXPRESS OR IMPLIED,
ARISING OUT OF LAW OR OTHERWISE, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PASEC

      PASEC represents and warrants to LPAS as follows:

      4.1. Organization and Authority. PASEC is a corporation duly organized,
validly existing and in good standing under the laws of Delaware. PASEC has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.

      4.2. Actions and Enforceability. All actions on the part of PASEC
necessary under its organizational documents for the authorization of this
Agreement and for the performance of all obligations of PASEC hereunder have
been taken. This Agreement has been duly executed and delivered by PASEC and
constitutes a legal, valid and binding obligation of PASEC enforceable against
PASEC in accordance with its terms, except as limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and (ii) general
principles of equity that restrict the availability of equitable remedies.

      4.3. Actions. There is no action, suit, investigation or proceeding,
governmental or otherwise, pending, or to the knowledge of PASEC threatened,
against PASEC specifically relating to the transactions under this Agreement,
nor, to the knowledge of PASEC, is there any basis for such actions, suits
investigations or proceedings.

      4.4. Related Party. PASEC is a Related Party (as defined in the FPAS
Operating Agreement) of HMTF (as defined in the FPAS Operating Agreement).

      4.5. Unregistered Interests. PASEC (a) acknowledges that neither the FPAS
Shares nor the FPAS Debt have been registered under the United States Securities
Act of 1933, as amended, or under similar provisions of state law or the laws of
any applicable foreign jurisdiction, (b) represents and warrants that PASEC is
acquiring such Interests for PASEC’s own account, for investment, and without a
view to the distribution of such Interests, and (c) agrees not to sell, transfer
or otherwise dispose of, or to attempt to sell, transfer or otherwise dispose
of, all or any part of such Interests without registration under the Securities
Act of 1933, as amended, and any applicable state securities laws or similar
laws of any applicable foreign jurisdiction, unless such sale, transfer or other
disposition is exempt from such registration requirements.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 5
OTHER COVENANTS AND AGREEMENTS

      5.1. Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the Parties shall use its commercially reasonable
efforts to do, or cause to be done, all actions and things necessary, proper, or
advisable under applicable law and regulations to make effective the
transactions under this Agreement. If at any time after the consummation of the
transactions contemplated by this Agreement, any further action is necessary to
comply with this Agreement, the Parties or their duly authorized representatives
shall take such action.

      5.2. Argentina Antitrust Proceedings. Each Party acknowledges that the
proceedings identified on Schedule 5.2 of this Agreement remain open before the
Argentina antitrust authorities and agree that the existence of such proceedings
does not conflict with any representation or warranty made by any Party under
this Agreement.

ARTICLE 6
DELIVERABLES UPON EXECUTION

      6.1. Time and Place. Signature pages to this Agreement are being delivered
by the Parties at the offices of Sherman & Howard L.L.C., 633 Seventeenth
Street, Denver, Colorado, upon prior or simultaneous completion of the actions
required by Section 6.2.

      6.2. Actions Occurring at or Prior to Signing.

      (a) LPAS has delivered to PASEC certificates evidencing the FPAS Shares
with appropriate unit powers, the promissory note evidencing the FPAS Debt with
appropriate endorsements, and/or such other instruments or documents as may be
necessary or appropriate to properly transfer to PASEC title to the FPAS Shares
and the FPAS Debt, free and clear of all Liens (other than Permitted Liens or
Liens created pursuant to this Agreement, the FPAS Operating Agreement, the
Credit Agreement or the Related Documents);

      (b) PASEC has delivered the Purchase Price to LPAS by wire transfer of
immediately available funds, in accordance with instructions provided by LPAS to
PASEC;

      (c) PASEC has executed and delivered the Acknowledgment required under the
Subordination Agreement;

      (d) PASEC has executed and delivered the Counterpart Signature Page;

      (e) Each of FSI SPV, PASEC, LPAS, Finance and FPAS has executed and
delivered the Release;

      (f) A termination agreement terminating each of the Nofal Non-Competition
Agreement and the Ávila Non-Competition Agreement has been executed and
delivered; and

-6-



--------------------------------------------------------------------------------



 



      (g) Each of Liberty Media Corporation, Liberty Media International, Inc.,
PSE Holdings, LLC and International Sports Programming LLC has executed a letter
as of the date of this Agreement ratifying the commitment to the Argentina
antitrust authorities to refrain from entering into any contractual arrangements
for TyC to act as the agent of FPAS in the sale of sports programming content of
the “Fox Sports” channel for pay-TV systems in Argentina.

      6.3. Post-Signing Filing. Within two days following the date of this
Agreement, the Parties shall cause to be filed with the appropriate Argentina
antitrust authorities executed copies of the following:

      (a) this Agreement, together with its schedules and exhibits;

      (b) the Acknowledgement;

      (c) the Counterpart Signature Page;

      (d) the Release;

      (e) the termination agreement described in Section 6.2(f); and

      (f) the ratification letter described in Section 6.2(g).

ARTICLE 7
INDEMNIFICATION

      7.1. Indemnification by LPAS. LPAS hereby indemnifies and agrees to defend
and hold harmless PASEC, its Affiliates, and each of their respective directors,
officers, employees and agents (each, a “PASEC Indemnified Party”), from and
against any and all claims, liabilities, losses, costs and expenses, including
reasonable attorneys’ fees and expenses, known or unknown, contingent or
otherwise, arising at any time out of or relating to any material
misrepresentation or material breach of any warranty, covenant or agreement made
by LPAS under this Agreement (collectively, “PASEC Losses”).

      7.2. Indemnification by PASEC. PASEC hereby indemnifies and agrees to
defend and hold harmless LPAS, its Affiliates and each of their respective
directors, officers, employees and agents (each, an “LPAS Indemnified Party”),
from and against any and all claims, liabilities, losses, costs and expenses,
including reasonable attorneys’ fees and expenses, known or unknown, contingent
or otherwise, arising at any time (including any time prior to the date of this
Agreement) out of or relating to (a) any material misrepresentation or any
material breach of any warranty, covenant or agreement made by PASEC or any of
its Affiliates under this Agreement or the Other Agreements, (b) any claim by
any third party made against LPAS or against Finance solely in its capacity as,
or as a result of its having been, an owner or former owner of FPAS or the
holder or former holder of the FPAS Debt or (c) the PASEC Assumed Obligations
(collectively, “LPAS Losses” and, together with PASEC Losses, “Losses”).

      7.3. Notice; Cooperation. Notwithstanding anything in this Agreement to
the contrary, the liability of a Party (the “Indemnifying Party”) that is
required to indemnify an LPAS Indemnified Party or a PASEC Indemnified Party
entitled to indemnification under this

-7-



--------------------------------------------------------------------------------



 



Agreement (the “Indemnified Party”) against any Losses shall be limited to
claims (“Claims”) with respect to which the Indemnified Party shall have given
written notice thereof to the Indemnifying Party, whether or not any Losses have
then actually been sustained (“Claims Notice”). The Claims Notice shall state
the basis of the Claim and provide a statement or an estimate of the Losses
incurred by the Indemnified Party; provided, however, that no statement of
Losses or estimate of Losses provided in such Claims Notice shall be conclusive
and final. A Claims Notice for a Claim described in this Section may be given at
any time. Each Party agrees that, upon receiving notice of any Claim which
reasonably may be expected to give rise to a claim for indemnification under
this Agreement, such Party promptly will provide a Claims Notice to each other
Party of such Claim. Each Party further agrees to make available to each other
Party such information as is, or as comes within, the possession of such Party
that reasonably may be expected to assist in the defense of such Claim and to
cooperate with each other Party in defending against such Claim.

      7.4. Procedure for Administering Third-Party Claims.

       (a) In the event that a Claim involves a claim by a third party against
the Indemnified Party (a “Third-Party Claim”), the Indemnifying Party shall
notify the Indemnified Party in writing within 15 days after receipt of the
Claims Notice whether it agrees to undertake the defense thereof. In the event
the Indemnified Party fails to timely provide a Claims Notice pursuant to the
terms of Section 7.3 hereof and such failure materially increases the
Indemnifying Party’s obligations or liabilities with respect to the underlying
Claim, then the Indemnified Party shall be conclusively deemed to have waived
its defense and indemnification rights with respect to such Claim to the extent,
and only to the extent, that such failure increased such obligations or
liabilities.

       (b) The following procedures shall apply to a Claim for defense and
indemnity by the Indemnified Party which is based upon a Third-Party Claim:

              (i) Promptly after receipt by the Indemnifying Party of the Claims
Notice, the Indemnifying Party shall: (A) acknowledge the Third-Party Claim for
which a defense and indemnity is sought by the Indemnified Party as a valid
Claim and shall forthwith defend or fully discharge such Third-Party Claim;
(B) notify the Indemnified Party of the Indemnifying Party’s election to defend
the Indemnified Party against such Third-Party Claim under a partial or complete
reservation of rights, which notice shall include a reasonably detailed
statement of the reasons for such reservation; or (C) notify the Indemnified
Party of its rejection of the Indemnified Party’s Claim for defense and
indemnity against such Third-Party Claim. A failure by the Indemnifying Party to
respond within a reasonable time period following the Claims Notice shall be
deemed acknowledgment by the Indemnifying Party of the right of the Indemnified
Party to be defended and indemnified without any reservation of rights and will
give rise to an immediate right in the Indemnified Party to payment of the Claim
in full by the Indemnifying Party.

              (ii) If the Indemnifying Party elects to assume the defense of a
Third-Party Claim pursuant to Section 7.4(b)(i)(A) or (B) above:

-8-



--------------------------------------------------------------------------------



 



                     (A) except as otherwise provided in this
Section 7.4(b)(ii)(A) or in Section 7.4(b)(ii)(B) below, counsel for the defense
of the Indemnified Party assumed by the Indemnifying Party shall be selected by
the Indemnifying Party with the approval of the Indemnified Party, which
approval shall not be unreasonably withheld; provided, however, that, if the
Indemnifying Party has elected to defend under a reservation of rights, the
Indemnified Party may select counsel for the defense. The control of the defense
of the Indemnified Party shall be with the Indemnifying Party, and the
Indemnified Party shall cooperate with the Indemnifying Party in the conduct of
its defense; provided, however, that if the Indemnifying Party has elected to
defend under a reservation of rights, the Indemnified Party may control the
defense, and the Indemnifying Party shall cooperate with the Indemnified Party
in the conduct of the latter’s defense. All attorneys’ fees and legal costs
reasonably incurred in the defense of the Indemnified Party by the Indemnifying
Party shall be borne, and promptly paid, by the Indemnifying Party. If it is
necessary for some action to be taken or defense to be asserted in respect of
the Third-Party Claim prior to confirmation by the Indemnifying Party that it
will assume such defense, the Indemnified Party shall assume such defense with
counsel selected by the Indemnified Party for the limited purpose of contesting
such Third-Party Claim until the Indemnifying Party assumes such defense, and
the Indemnifying Party shall promptly pay all Litigation Costs (defined below)
reasonably incurred by the Indemnified Party in conducting its defense against
the Third-Party Claim. A failure by the Indemnifying Party to timely assume and
conduct the defense of the Indemnified Party against the Third-Party Claim shall
be treated for all purposes as a waiver by the Indemnifying Party of the right
to deny the Indemnifying Party’s claim for defense and indemnity against such
Third-Party Claim;

                     (B) notwithstanding the provisions of
Section 7.4(b)(ii)(A):

                            (I) the Indemnified Party may retain separate
co-counsel at its sole cost and expense, except that the Indemnifying Party will
be responsible for the fees and expenses of the co-separate counsel (not to
exceed the fees and expenses of one separate United States firm of attorneys
plus one separate Argentinean firm of attorneys for all Indemnified Parties)
(a) to the extent the Indemnified Party reasonably concludes based upon advice
of counsel that a conflict of interest other than a conflict of interest caused
solely by the right of indemnification contained in this Agreement exists
between the Indemnified Party and Indemnifying Party or (b) the named parties to
any such action (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party and such Indemnified Party has been advised by
counsel that there may be one or more legal defenses that are available to the
Indemnified Party that are not available to the Indemnifying Party or that are
available to the Indemnifying Party but the assertion of which would be adverse
to the interest of the Indemnified Party; and

                            (II) if the character of a Third-Party Claim is such
that it is covered by insurance policies maintained or previously maintained by
or for the benefit of the Indemnified Party and the insurer under such policies
is entitled to select counsel to defend the Indemnified Party against such
Third-Party Claim, then counsel selected by such insurer shall assume and
conduct the defense of the Indemnified Party against such Third-Party Claim. In
the event that such an insurance carrier assumes and conducts the defense of the
Indemnified Party against the Third-Party Claim, any Litigation Costs required
to be borne by the Indemnified Party under the applicable policy shall in turn
be borne by the Parties as if such Litigation Costs were the result of a defense
assumed and conducted by the Indemnifying Party absent the insurance coverage;
and

-9-



--------------------------------------------------------------------------------



 



                     (C) the Indemnifying Party may settle or compromise any
Third-Party Claim defended by it without the consent of the Indemnified Party,
but only if such settlement or compromise involves only the payment of monetary
consideration by the Indemnifying Party or consideration or agreements given by
the Indemnifying Party of a non-monetary nature which have no adverse effect on
the Indemnified Party and does not involve any admission of liability, or
stipulations of fact which, in the reasonable belief of the Indemnified Party
might have an adverse effect on the Indemnified Party or which might materially
prejudice it in subsequent or other litigation. In the event of a settlement or
compromise pursuant to this Section 7.4(b)(ii)(C), the Indemnifying Party shall
pay and otherwise satisfy in full such settlement or compromise and shall pay
all Litigation Costs that the Indemnified Party incurs with respect thereto. If
a final judgment is rendered against the Indemnified Party in respect of a
Third-Party Claim, then the Indemnifying Party shall promptly satisfy such
judgment in full and shall pay the Litigation Costs that are assessed against
the Indemnified Party by the court.

              (iii) If the Indemnifying Party fails, or refuses pursuant to
Section 7.4(b)(i)(C) above, to timely assume and conduct the defense of a
Third-Party Claim, the Indemnified Party shall have the right to assume and
conduct the defense of such Third-Party Claim with counsel selected by it; in
which event (A) the Indemnified Party shall have the right to control the
defense or settlement of such Third-Party Claim in a manner deemed advisable by
the Indemnified Party in its sole discretion, without the consent of the
Indemnifying Party, and (B) all of the Indemnified Party’s decisions with
respect thereto shall be deemed to be reasonable and binding against the
Indemnifying Party for all purposes under this Agreement. In the event the
Indemnified Party assumes and conducts the defense of a Third-Party Claim
pursuant to this Section 7.4(b)(iii), all Litigation Costs paid or incurred by
the Indemnified Party in connection with defending such Third-Party Claim shall
be paid exclusively by the Indemnifying Party directly as and when payment of
such Litigation Costs is due, and all costs and expenses of a settlement or
compromise of such Third-Party Claim or upon rendition of a final judgment with
respect thereto shall be paid exclusively by the Indemnifying Party, and

              (iv) As used herein, the term “Litigation Costs” shall mean all
reasonable actual legal costs and attorneys’ fees paid or incurred by the
Indemnified Party in defending against a Third-Party Claim, including, without
limitation, all reasonable actual attorneys’ fees and legal costs payable to
counsel for the defense of the Third-Party Claims, as well as all reasonable
legal costs and attorneys’ fees which are assessed by the court against the
Indemnified Party or which the court determines that the Indemnified Party is
contractually required to pay the other party and all reasonable legal costs and
attorneys’ fees paid or incurred by the Indemnified Party in enforcing its right
to indemnification under this Article 7, including, without limitation, fees and
costs for discovery, trial preparation, trial and appeal, fees and costs of
expert witnesses, travel expense of witnesses, premiums for bonds required to
obtain injunctive relief and specific performance, premiums for appeal and
supersedeas bonds, other costs of appeal and other costs of court. The defense
against, or the contesting of, the Third-Party Claim may include, without
limitation, the bringing and prosecution of (A) suits for declaratory judgment
regarding the disputed matters, (B) suits for injunctive relief,
(C) counterclaims, cross-claims and third-party claims, (D) interpleader or
impleader actions, or (E)

-10-



--------------------------------------------------------------------------------



 



any other form of claim, action or defense which is advisable and proper to
defend against or contest such Third-Party Claim or should or must be asserted
in connection therewith.

      7.5. Non-Exclusive Remedy; Inconsistencies. The defense and
indemnification rights and remedies granted under this Agreement to the
Indemnified Party shall be deemed to be cumulative with, and not exclusive of,
any and all other rights and remedies for any breach of any representation,
warranty, covenant or agreement in this Agreement or any other agreement
contemplated by this Agreement by any Indemnifying Party which are available to
an Indemnified Party and to which it would otherwise be entitled for such breach
under any applicable law, statute, rule, regulation or ordinance.

ARTICLE 8
AGREED FAIR MARKET VALUE

      LPAS and PASEC agree that, for purposes of this Agreement, the aggregate
fair market value of the FPAS Shares and the FPAS Debt is US $5,000,000, with
such aggregate fair market value being allocated as follows: (i) an amount equal
to the $4,000,000 principal amount of the FPAS Note plus accrued interest
thereon as of the date of this Agreement to the FPAS Debt; and (ii) the residual
amount to the FPAS Shares.

ARTICLE 9
EXPENSES

      Except as otherwise expressly provided in this Agreement, each Party
agrees to bear all expenses of any character incurred by such Party, including
all attorneys’ fees and expenses, in connection with this Agreement or the
transactions contemplated hereby. Notwithstanding the foregoing, LPAS and PASEC
each will bear one-half of any fee paid to any governmental entity and any
translation costs in connection with obtaining any approval of such governmental
entity required to make effective the transactions under this Agreement.

ARTICLE 10
MISCELLANEOUS

      10.1. Amendments. This Agreement may be amended, supplemented, and
terminated only by a written instrument duly executed by each Party.

      10.2. Headings. The headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

      10.3. Gender; Number; Terms. Words of gender may be read as masculine,
feminine, or neuter, as required by context. Words of number may be read as
singular or plural, as required by context. The word “include” and derivatives
of that word are used in this agreement in an illustrative sense rather than a
limiting sense. The word “or” is not exclusive.

      10.4. Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such illegality, invalidity, or unenforceability will
not affect any other provision hereof. This Agreement shall, in such
circumstances, be deemed modified to the extent necessary to render enforceable
the provisions hereof.

-11-



--------------------------------------------------------------------------------



 



      10.5. Notices. All notices, requests, demands or other communications that
are required or may be given pursuant to the terms of this Agreement shall be in
writing and shall be deemed to have been duly given: (i) on the date of delivery
if personally delivered by hand, (ii) on the third day after such notice is
deposited in the United States mail, if mailed by registered or certified mail,
postage prepaid, return receipt requested, (iii) on the day after such notice is
sent by a nationally recognized overnight express courier, or (iv) by facsimile
upon written confirmation (other than the automatic confirmation that is
received from the recipient’s facsimile machine) of receipt by the recipient of
such notice:

      To LPAS:

Liberty Pan American Sports, Inc.
12300 Liberty Boulevard
Englewood, CO 80112
Attn: Elizabeth M. Markowski, Esq.
Facsimile: 720-875-5858

With a copy to:

Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, CO 80202
Attn: Peggy Knight, Esq.
Facsimile: 303-298-0940

      To PASEC:

Pan American Sports Enterprises Company
c/o Hicks, Muse, Tate & Furst Incorporated
200 Crescent Court
Suite 1600
Dallas, TX 75201
Attn: Eric C. Neuman
Facsimile: 214-740-7221

With a copy to:

Clifford Chance US LLP
31 West 52nd Street
New York, NY 10019
Attn: L. Kevin O’Mara, Jr., Esq.
Facsimile: 212-878-8375

Notice of any change in any such address and/or facsimile number shall also be
given in the manner set forth above; provided, however, that any such notice
shall become effective only upon actual receipt by the Party to whom such notice
is directed. Whenever the giving of notice is required, the giving of such
notice may be waived by the Party entitled to receive such notice.

-12-



--------------------------------------------------------------------------------



 



      10.6. Waiver. The failure of any Party to insist upon strict performance
of any of the terms or conditions of this Agreement will not constitute a waiver
of any of its rights hereunder.

      10.7. Assignment. No Party may assign any of its rights or delegate any of
its obligations hereunder without the prior written consent of the other Party.

      10.8. Successors and Assigns. This Agreement binds, inures to the benefit
of, and is enforceable by the successors and assigns of the Parties.

      10.9. Governing Law.

      (a) This Agreement shall be construed and enforced in accordance with the
law of the State of New York, without regard to its conflicts of laws rules.

      (b) Each of the Parties agrees that any action or proceeding commenced to
enforce any right under this Agreement, or that is in any way related to this
Agreement, shall be commenced only in the courts of the State of New York
located in New York County, or of the U.S. District Court for the Southern
District of New York (collectively, the “New York Courts”). Each of the Parties
irrevocably submits to the jurisdiction of those courts and waives, to the
fullest extent permitted by law, the right to commence any such action in any
other court or venue and any objection which it may now or hereafter have to
laying of the venue of any such suit, action or proceeding brought in any such
courts and any claim that any such suit, action or proceeding brought in such
courts has been brought in an inconvenient forum, and further agrees that a
final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon such Party.

      10.10. Cooperation; Further Assurances. Each Party shall cooperate and
deliver such instruments and take such actions, without any additional material
cost to such Party, as may be reasonably requested by the other Party in order
to carry out the provisions and purposes of this Agreement and the transactions
contemplated hereby.

      10.11. Publicity. No Party will issue any press release or public
statement with respect to the transactions contemplated by this Agreement,
without the prior written consent of the other Party (such consent not to be
unreasonably conditioned, withheld or delayed), except as may be required by
applicable law, court process or by obligations pursuant to any agreement with,
or rules of, any securities exchange or quotation system on which securities of
the disclosing Party are listed or quoted. In the event that any Party shall be
required to cause such a public announcement to be made pursuant to any
applicable law, court process or by obligations pursuant to any agreement with,
or rules of, any securities exchange or quotation system on which securities of
the disclosing Party are listed or quoted, such Party shall use reasonable
efforts to provide the other Party prompt notice prior to such announcement.

      10.12. Survival. The representations and warranties contained in this
Agreement shall survive the effectiveness of the transactions under this
Agreement. The covenants and agreements of the Parties contained in this
Agreement to be performed in whole or in part after the effectiveness of the
transactions under this Agreement shall survive such effectiveness and shall
continue in full force and effect in accordance with their terms.

-13-



--------------------------------------------------------------------------------



 



      10.13. No Benefit to Others. The representations, warranties, covenants
and agreements contained in this Agreement are for the sole benefit of the
Parties and their successors and permitted assigns, and they shall not be
construed as conferring and are not intended to confer any rights on any other
Persons, except as provided in Article 7 with respect to Indemnified Parties.

      10.14. Counterparts. This Agreement may be executed in any number of
counterparts and any Party may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
The execution of this Agreement by any Party will not become effective until
counterparts hereof have been executed by all the Parties. It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.

      10.15. Knowledge. Whenever there is a reference to this Agreement to a
Party having knowledge of an event or condition, such Party shall be deemed to
have knowledge of such event or condition only if any officer or senior
management official of such Party has actual knowledge of the facts and
circumstances of such event or condition, without any duty of inquiry.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-14-



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first above written.

            LIBERTY PAN AMERICAN SPORTS, INC.
      By:   /s/ David J. Leonard         David J. Leonard        Senior Vice
President        PAN AMERICAN SPORTS ENTERPRISES COMPANY
      By:   /s/ Eric C. Neuman       Name:   Eric C. Neuman      Title:   Vice
President     

-15-



--------------------------------------------------------------------------------



 



List of Schedules and Exhibits
to Purchase Agreement

     
Schedules
   
 
   
Schedule 5.2
  Argentina Antitrust Proceedings
 
   
Exhibits
   
 
   
Exhibit A
  Form of Acknowledgment
 
   
Exhibit B
  Form of Counterpart Signature Page
 
   
Exhibit C
  Form of Release

 



--------------------------------------------------------------------------------



 



Schedule 5.2

Argentina Antitrust Proceedings

1. “HICKS, MUSE, TATE & FURST, LIBERTY MEDIA INTERNATIONAL Y FOX SPORTS LATIN
AMERICA LIMITED S/ INFRACCIÓN LEY 25.156”, File No. S01:0156639/2002 (folder
No. 767) of the Register of the Ministry of Economy and Production

2. “HMTF, LIBERTY Y FOX (SEÑAL “FOX SPORTS”) S/ INFRACCION LEY N° 25.156”, File
No. S01:0163979/2002 (Folder No. 779) of the Register of the Ministry of Economy
and Production

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ACKNOWLEDGMENT

ACKNOWLEDGMENT

      As of the date hereof, the undersigned is acquiring from Liberty Pan
American Sports, Inc. (“LPAS”), as successor-in-interest to Liberty Finance LLC,
a Delaware limited liability company (“Finance”), all of LPAS’s right, title and
interest in and to a promissory note dated April 28, 2003 in the original
principal amount of $4,000,000 (the “FPAS Debt”) issued by Fox Pan American
Sports LLC pursuant to the terms of the subordinated convertible credit
agreement dated as of April 28, 2003 among FPAS, Finance, Pan American Sports
Enterprises Company (“PASEC”) and 19th Holdings Corporation (“19th Holdings”).

      With respect to the FPAS Debt, the undersigned hereby acknowledges and
agrees to the terms and provisions of that certain Subordination and
Intercreditor Agreement dated as of April 28, 2003 among Finance, PASEC, 19th
Holdings, FPAS, FSLA Holdings, Inc. and International Sports Programming LLC, as
Senior Lender.

      Delivery of an executed counterpart of this Acknowledgment by
telefacsimile shall constitute delivery of a manually executed counterpart of
this Acknowledgment.

Dated: April ___, 2005.

         
 
  PAN AMERICAN SPORTS ENTERPRISES COMPANY
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
       
 
  Address:
 
  c/o Hicks Muse Tate & Furst Incorporated
200 Crescent Court, Suite 1600
Dallas, TX 75201

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF COUNTERPART SIGNATURE PAGE

Counterpart Signature Page to
Limited Liability Company Operating Agreement
of Fox Pan American Sports LLC dated February 5, 2002,
as amended by the First Amendment thereto dated April 28, 2003 and
the Second Amendment thereto dated January 1, 2004
(as so amended, the “Operating Agreement”)

      As Transferee of the Shares formerly held by Liberty Pan American Sports,
Inc., the undersigned executes this counterpart signature page to the Operating
Agreement as of April ___, 2005.

            PAN AMERICAN SPORTS ENTERPRISES COMPANY
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF RELEASE

RELEASE

      This Release is made this ___day of April, 2005 by and among Liberty Pan
American Sports, Inc., a Delaware corporation (“LPAS”), Liberty Finance LLC, a
Delaware limited liability company (“Finance”), FSI SPV, Inc., a Delaware
corporation, Pan American Sports Enterprises Company, a Delaware corporation
(“PASEC”), and Fox Pan American Sports LLC, a Delaware limited liability company
(“FPAS”).

RECITALS

      A. The parties to this Release are all the present and former parties to
the Limited Liability Company Operating Agreement of Fox Pan American Sports LLC
dated February 5, 2002, as amended by the First Amendment thereto dated
April 28, 2003 and the Second Amendment thereto dated January 1, 2004 (the “FPAS
Operating Agreement”).

      B. LPAS, which acquired 17,500,314 limited liability shares of FPAS (the
“FPAS Shares”) from Finance, intends to sell the FPAS Shares to Pan American
Sports Enterprises Company, a Delaware corporation (“PASEC”).

      C. Absent this Release, pursuant to Section 7.1 of the FPAS Operating
Agreement, after the sale of the FPAS Shares to PASEC, Finance and LPAS would
continue to be bound by the provisions of the FPAS Operating Agreement and to be
jointly and severally responsible with PASEC for all of the obligations of
Finance and LPAS under the FPAS Operating Agreement.

      D. The parties to this Release desire to release Finance and LPAS from
their obligations under the FPAS Operating Agreement as set forth in this
Release.

AGREEMENT

      1. Effective upon the sale of the FPAS Shares by LPAS to PASEC, regarding
of whether such sale is or remains a Permitted Transfer (as defined in the FPAS
Operating Agreement), each of the parties to this Release hereby fully,
completely, permanently and unconditionally:

      (a) Releases and forever discharges LPAS and Finance from any further
obligations under the FPAS Operating Agreement, provided that, neither LPAS nor
Finance shall be released from any obligation or liability arising out of its
breach of the terms of the FPAS Operating Agreement prior to the date hereof;
and

      (b) Agrees that, except as otherwise provided in Section 1(a) above, LPAS
and Finance shall no longer be bound by the FPAS Operating Agreement.

 



--------------------------------------------------------------------------------



 



      2. This Release binds, inures to the benefit of, and is enforceable by the
successors and assigns of the parties to this Release. This Release may be
amended, supplemented or terminated only by a written instrument duly executed
by each party to this Release.

      3. This Release shall be construed in accordance with and governed by the
internal laws of the State of Delaware without reference to its rules as to
conflicts of law.

      4. Each party to this Release shall cooperate and deliver such instruments
and take such actions as may be reasonably requested by LPAS or Finance in order
to carry out the provisions and purposes of this Release.

      5. This Release may be executed in any number of counterparts and any
party to this Release may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument. It
shall not be necessary in making proof of this Release or any counterpart hereof
to produce or account for any of the other counterparts.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties have executed this Release on the date
first above written.

            LIBERTY PAN AMERICAN SPORTS, INC.
      By:           David J. Leonard        Senior Vice President        LIBERTY
FINANCE LLC
      By:           Charles Y. Tanabe        Senior Vice President        FSI
SPV, INC.
      By:         Name:         Title:           PAN AMERICAN SPORTS ENTERPRISES
COMPANY
      By:         Name:         Title:           FOX PAN AMERICAN SPORTS LLC
      By:         Name:         Title:        

 